In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00095-CV
        ______________________________


       RICHARD OWEN TAYLOR, Appellant

                          V.

       DAWN GROUNDS, ET AL, Appellees



   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 12C0709-202




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Richard Owen Taylor, appellant, has filed a motion to dismiss his pending appeal in this

matter pursuant to Rule 42.1(a) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

42.1(a). The motion is signed by the appellant, who is representing himself.

       We grant the appellant’s motion and dismiss the appeal.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       October 22, 2012
Date Decided:         October 23, 2012




                                                2